     Case: 4:20-cv-00553-SEP Doc. #: 1 Filed: 04/17/20 Page: 1 of 3 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

A.M., by and through his mother and next
friend, Aparna Deora, Ph.D.,

                      Plaintiff,

v.                                                      Case No. 20-553

BRIDGECREST ACCEPTANCE
CORPORATION d/b/a Bridgecrest,

                      Defendant.


                                       NOTICE OF REMOVAL

         COMES NOW Defendant Bridgecrest Acceptance Corporation d/b/a Bridgecrest

(“Bridgecrest”), by and through its counsel of record and for the purpose of removing this cause

of action to the United States District Court for the Eastern District of Missouri, shows the Court

as follows:

         1.        This action is presently pending in the Circuit Court of St. Louis County, Missouri

under case number 20SL-CC00926 (the “Action”). The Petition was filed by Plaintiff on February

24, 2020 against Bridgecrest. Plaintiff served the Petition on Bridgecrest on March 19, 2020.

         2.        Pursuant to 28 U.S.C. § 1446(b), Bridgecrest has thirty (30) days from the receipt

of the Summons and Petition to seek removal of the action to this Court. Accordingly, this Notice

of Removal is timely filed. No orders have been entered in the Action as of the filling of this

Notice of Removal.

         3.        This action is subject to removal to this Court pursuant to 28 U.S.C. § 1332 and 28

U.S.C. §1367. As alleged in the Petition, Plaintiff A.M. is a minor residing in St. Louis County,

Missouri. Defendant Bridgecrest is an Arizona corporation with its principal place of business in




                                                    1
4815-6595-9866.1
      Case: 4:20-cv-00553-SEP Doc. #: 1 Filed: 04/17/20 Page: 2 of 3 PageID #: 2




Arizona. Accordingly, there is complete diversity. Additionally, the amount in controversy

exceeds $75,000. Plaintiff seeks damages of more than $650,000.

         4.        Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, attached hereto as Exhibit A

and incorporated herein by reference are copies of the Summons and Petition and Return of

Service, which constitute all process, pleadings, and orders in the Action.

         5.        Bridgecrest shall, promptly upon filing this Notice of Removal, give written notice

thereof to Plaintiff and file a copy of this Notice of Removal with the Circuit Court of St. Louis

County, Missouri, as required by 28 U.S.C. § 1446(d) and Local Rule 2.03. A copy of the Notice

of Filing Notice of Removal (without attachments) is incorporated herein and attached hereto as

Exhibit B.

         6.        Bridgecrest reserves the right to amend or supplemental this Notice of Removal.

         7.        Bridgecrest reserves all defenses.

         WHEREFORE, Defendant Bridgecrest Acceptance Corporation d/b/a Bridgecrest prays

that this action be removed from the Circuit Court of St. Louis County, Missouri to the United

States District Court for the Eastern District of Missouri, and for such other and further relief as

the Court deems just and equitable.

///




                                                   -2-
4815-6595-9866.1
    Case: 4:20-cv-00553-SEP Doc. #: 1 Filed: 04/17/20 Page: 3 of 3 PageID #: 3




Dated April 17, 2020:                              Respectfully submitted,

                                                   By: /s/ Juliet A. Cox
                                                       Juliet A. Cox               MO# 42566
                                                       Kutak Rock LLP
                                                       2300 Main Street, Suite 800
                                                       Kansas City, MO 64108
                                                       juliet.cox@kutakrock.com
                                                       (816) 960-0090 (Telephone)
                                                       (816) 960-0041 (Facsimile)
                                                       ATTORNEYS FOR DEFENDANT
                                                       BRIDGECREST ACCEPTANCE
                                                       CORPORATION


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of April, 2020, the above and
foregoing was filed electronically with the Eastern District of Missouri, and a service copy was
served upon the following via electronic mail:

                   A.M., by and through his mother and next friend:
                   Aparna Deora, Ph.D.
                   1550 Timberlake Manor Pkwy
                   Chesterfield, MO 63017
                   aparnadeora@hotmail.com


                                                     By: /s/ Juliet A. Cox
                                                         ATTORNEYS FOR DEFENDANT
                                                         BRIDGECREST ACCEPTANCE
                                                         CORPORATION




                                                 -3-
4815-6595-9866.1
